Dillon, J.
1. Judgment: of federal circuit courts, not foreign. I. This action is brought upon the record of a judgment in favor of the plaintiff, and against the defendant, rendered by the Circuit Court of United States for the northern district of Illinois.
The action in which said judgment was so rendered by the federal Circuit Court of Illinois, was originally commenced in the Circuit Court of the United States for the district of Iowa; but, as both of the judges of the last mentioned court were pecuniarily interested in the result of the suit, it was by them ordered, that the cause be transferred to the Circuit Court of the -United States in and for the northern district of Illinois. . The record of that action is part of the record of the present cause. In the original action the defendant was personally served ; appeared by attorney; filed an answer setting up various defenses; these issues were tried to a jury before the said Illinois Circuit Court, and judgment rendered (being the same judgment upon which this suit is brought) against the county.
The said Circuit Court of Illinois ordered that execution issue to enforce said judgment, directed to the marshal of the district of Iowa.
The answer in this case pleads precisely the same defenses that were pleaded in the suit in which said judgment was rendered; and it pleads no defense not pleaded in the former action.
To this answer the plaintiff demurred, on the ground that the defendant could not again set up and litigate the *209same questions made, and determined against him in the original action. The District Court sustained the demurrer; and it is from this ruling that the defendant now appeals.
Appellant’s counsel make and rely upon the point that the Circuit Courts of the TJuited States ar& foreign tribunals, and, hence, it is argued, their decisions are not binding upon our own courts. If it be conceded that the judgments of foreign courts having jurisdiction of the parties and the subject-matter are re-exarainable upon the merits in our own courts, still we find, upon an examination of the Constitution and laws of the United States, and the decisions of the courts construing and applying them, that the Circuit Courts of the United States are not to be regarded as foreign tribunals by the courts of States other than that id which the federal court was holden which rendered the judgment, so that a party can relitigate in an action on such judgment, the same defenses which were pleaded by and decided against him in the first action.
The authorities cited, on appellee’s brief, so fully establish the doctrine, that it is needless to prolong this opinion with an extended reference to them.
2-domes-tic judgment: action upon. II. But it may be said in this particular case, that, inasmuch as the plaintiff, by the express order of the Circuit Court of Illinois, was entitled to an execution against the defendant in this # ° State, it is unnecessary to the plain tiff\ and oppressive to the defendant, to allow another suit to be brought against him and compel him to pay the costs thereof. It is true that the plaintiff’s judgment, obtained in Illinois, gives him the same rights, as to execution, as if rendered by the federal court of Iowa. And it may be asked, why allow the plaintiff, who has a judgment upon which he can at once issue execution and enforce through*210out tlie State, to vex the defendant with another action based upon that, and that alone % It is, perhaps, sufficient to say in this case that no such defense was pleaded or taken in the court below, and hence is not available here.
Actions upon domestic judgments are not uncommon, and are probably sustainable, unless the legislature should interpose to prevent a party from being sued upon a judgment which is in full force, and on which execution can issue without any new recovery. Greathouse v. Smith, 3 Scam., 541.
It is suggested that the plaintiff cannot have, at the same time and for the same debt, two different judgments, both in force, with concurrent right to issue execution on both; and that, therefore, by recovering a second judgment, he therein merges his first judgment; that if he recovers in the State courts, he by this act deprives himself of the right to process from the federal court, to enforce the judgment rendered in that court, and must be content with such rights as the State courts recognize the laws as giving to him.
These propositions may be true; but no such questions are made in the record, and we pass them without further notice.
It is also said that to affirm the ruling of the court below, is indirectly to allow the federal courts to enforce judgments rendered upon bonds which this court has pronounced void — is to recognize the right of that court to exercise the high and extraordinary authority of disregarding the judgment of the highest State court, in a matter wholly arising under the State constitution and the State laws. We do not so understand the record. We decide simply the point before indicated, and wish to be understood as deciding nothing else. We cannot believe that the Supreme Court of the United States, composed of able jurists and able statesmen, will carry *211their line of decision so far as to raise, with the tribunals of the State, the grave and embarrassing questions which would inevitably result from an attempt to override and lay prostrate the rightful authority and jurisdiction of the State courts with respect to matters exclusively arising under State laws, and which in no way relate to the federal Constitution or any law of Congress. If this belief shall prove to be unfounded, we shall hope to act in such a manner as shall befit the highest tribunal of the State, and the grave responsibilities and duties .with which it is charged.
With these brief remarks respecting suggestions made in argument, we close with the observation that, in affirming the judgment below on the demurrer, we do not wish to be understood as holding, with respect to the collection of such judgment, that the plaintiff will acquire greater or other rights than he would have under and by virtue of his original judgment. All such questions we keep open until a cause shall arise in which they are legitimately presented.
Affirmed.